DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10 and 12-20 are allowed. As to claims 1, 10 and 19, references Cowburn, Ihara, Boldyrev and Kentley-Klay have been made of record as teaching A method of augmented reality detection for locating a particular autonomous vehicle, the method comprising: providing, by an application executing on an electronic device associated with an intended passenger and to a remote server, a request for an autonomous vehicle; receiving, by the application, a first signal indicating that the autonomous vehicle is within an accessible range of the intended passenger; prompting, by the application, the passenger to orient an image sensor of the electronic device towards a designated area of the accessible range; upon receiving imaging data from the image sensor with the designated area for the autonomous vehicle generating, by the remote server, a visual representation of the imaged designated area for presentation on a graphical user interface of the application executing on the electronic device; Determining, by the remote server and based on inertial data embedded in the received imaging data, an orientation of the electronic device; Causing, by the remote server, a second signal to be transmitted from the autonomous vehicle, the second signal being a line of sight signal transmitted by the autonomous; identifying, by the remote server, the autonomous vehicle within the generated visual representation; and causing, by the remote server and within the graphical user interface of the application, a presentation of the autonomous vehicle to be identified within the generated visual representation.
However, none of the prior art teaches or suggests causing, by the remote server, a second signal to be transmitted from the autonomous vehicle, the second signal being a line of sight signal transmitted by the autonomous vehicle for capture by the image sensor of the electronic device; upon receiving an indication that the second signal has been captured by the image sensor of the electronic device, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616